 



Exhibit 10.2

 

EXECUTION VERSION

 

Dated August 26, 2016

 

Sale and Contribution Agreement

 

between

 

34TH STREET FUNDING, LLC

as the Transferee

 

and

 

CĪON INVESTMENT CORPORATION,

as the Transferor

 

 

 

 

Table of Contents

 

  Page     Article I DEFINITIONS 2       Section 1.01 General 2 Section 1.02
Specific Terms 2 Section 1.03 Other Terms 3 Section 1.04 Computation of Time
Periods 3 Section 1.05 Certain References 3       Article II TRANSFERS OF THE
PORTFOLIO INVESTMENTS 3       Section 2.01 Contribution of Portfolio Investments
on the Initial Transfer Date 3 Section 2.02 Transfer of Portfolio Investments on
Subsequent Transfer Date 4 Section 2.03 Nature of the Transfers 5       Article
III CONDITIONS OF TRANSFER 5       Section 3.01 Conditions Precedent to
Effectiveness 5 Section 3.02 Conditions to all Transfers 6       Article IV
REPRESENTATIONS AND WARRANTIES 6       Section 4.01 Representations and
Warranties of the Transferor 6 Section 4.02 Representations and Warranties of
the Transferee 9       Article V Covenants of Transferee 10       Section 5.01
Affirmative Covenants 10 Section 5.02 Negative Covenants of the Transferor 12  
    Article VI Indemnification 12     Article VII MISCELLANEOUS 12       Section
7.01 Amendments; Limited Agency 12 Section 7.02 Waivers; Cumulative Remedies 12
Section 7.03 Notices 13 Section 7.04 Severability of Provisions 13 Section 7.05
Governing Law; Jury Waiver 13 Section 7.06 Counterparts 13 Section 7.07
Bankruptcy Non-Petition and Limited Recourse; Claims 13 Section 7.08 Binding
Effect; Assignability 13 Section 7.09 Headings and Exhibits 13 Section 7.10
Further Assurances 14

 

SCHEDULES AND EXHIBITS

 

Schedule 4.01(h) — Location of Records, Name of Transferor and Jurisdiction of
Organization       Exhibit A — Form of Assignment

 

(i)

 

 

SALE AND CONTRIBUTION AGREEMENT

 

THIS SALE AND CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of
August 26, 2016, by and between CĪON INVESTMENT CORPORATION, a Maryland
corporation (the “Transferor”) and 34TH STREET FUNDING, LLC, a Delaware limited
liability company (the “Transferee”).

 

WITNESSETH:

 

WHEREAS, as of the date hereof, all of the limited liability company interests
in the Transferee remain unissued;

 

WHEREAS, on the date hereof, the Transferor and the Transferee have entered into
that certain “LSTA Master Participation Agreement,” together with the “LSTA
Standard Terms and Conditions for Participation Agreement for Par/Near Par
Trades,” each published by The Loan Syndications and Trading Association as of
April 24, 2014 (the “Master Participation Agreement”), pursuant to which the
Transferee will purchase an undivided 100% participation interest in and to the
Loans, the Commitments (if any) and the Transferred Rights (each as defined in
the Master Participation Agreement) (collectively, the “Initial Transferred
Assets”);

 

WHEREAS, in exchange for one hundred percent (100%) of the Common Membership
Interest of the Transferee and the cash purchase price specified for the Initial
Transferred Assets under the Master Participation Agreement, the Transferor
desires to contribute, transfer, bargain, grant, assign or otherwise convey to
the Transferee all of the Transferor’s right, title, interest in, to and under
the Initial Transferred Assets, on the terms and subject to the conditions
provided herein and under the Master Participation Agreement;

 

WHEREAS, the Transferee desires to accept as a capital contribution all of the
Transferor’s right, title, interest in, to and under the Initial Portfolio
Investments, on the terms and subject to the conditions provided herein, and
intends to assume all of the Transferor’s obligations under the Initial
Portfolio Investments upon elevation thereof to full assignment as provided in
the Master Participation Agreement and to issue one hundred percent (100%) of
its Common Membership Interest to the Transferor in consideration thereof;

 

WHEREAS, from time to time after the date hereof, the Transferor may contribute,
transfer, bargain, grant, assign or otherwise convey to the Transferee all of
the Transferor’s right, title, interest in, to and under Portfolio Investments
(other than the Initial Portfolio Investments) on the terms and subject to the
conditions provided herein; and

 

WHEREAS, the Transferor will derive substantial direct and indirect benefit from
the Contribution under this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Transferee and the Transferor,
intending to be legally bound, hereby agree as follows:

 

 

 

 

Article I

 

DEFINITIONS

 

Section 1.01         General. The specific terms defined in this Article include
the plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement or the Loan and Security Agreement
(as hereinafter defined). References herein to Persons include their successors
and assigns permitted hereunder or under the Loan and Security Agreement. The
terms “include” or “including” mean “include without limitation” or “including
without limitation.” The words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. References to any
applicable law means such applicable law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
Section or other provision of any applicable law means that provision of such
applicable law from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
Section or other provision. Capitalized terms used herein but not defined herein
shall have the respective meanings assigned to such terms in the Loan and
Security Agreement.

 

Section 1.02         Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

“Assigned Agreement” means the loan agreement, note, indenture or similar
agreement pursuant to which a Portfolio Investment is incurred or issued by the
obligor thereunder.

 

“Assignment Agreement” means an agreement by and between the Transferor and the
Transferee, substantially in the form of Exhibit A attached hereto.

 

“Agreement” means this Sale and Contribution Agreement, as the same may be
amended, restated, waived, supplemented and/or otherwise modified from time to
time hereafter.

 

“Contribution” has the meaning specified in Section 2.01(a).

 

"Initial Portfolio Investments" means the Portfolio Investments included in the
Initial Transferred Assets.

 

“Initial Transferred Assets” has the meaning specified in the recitals hereto.

 

“Loan and Security Agreement” means that certain Loan and Security Agreement,
dated as of August 26, 2016, among the Transferee, CION Investment Management,
LLC, as portfolio manager, the Lenders party thereto, U.S. Bank National
Association, as the Collateral Agent, U.S. Bank National Association, as the
Collateral Administrator, U.S. Bank National Association, as the Securities
Intermediary and JPMorgan Chase Bank, National Association, as administrative
agent for the Lenders thereunder, as amended, restated, supplemented and/or
otherwise modified from time to time.

 

“Portfolio Investment” means each loan or other corporate debt security incurred
under an Assigned Agreement.

 

“Portfolio Investment Property” means, with respect to each Portfolio Investment
(i) all monies due and to become due thereunder and all amounts received with
respect thereto on and after the date hereof, (ii) the interest of the
Transferor in the security interests (if any) granted by the obligor under the
related Assigned Agreement, (iii) any promissory note evidencing the obligations
of the obligor under such Assigned Agreement, (iv) all rights relating thereto
under the related Assigned Agreement now existing and hereafter arising from
time to time, (v) all guarantees, insurance, letters of credit and other
agreement or arrangement of whatever character from time to time supporting or
securing payment of such Portfolio Investment and (vi) all proceeds (including
whatever is received upon the sale, exchange, collection or other disposition of
the foregoing and all “proceeds” as defined in Section 9-102(a)(64) of the UCC
as in effect in the State of New York).

 

 2 

 

 

“Purchase Price” has the meaning specified in Section 2.02.

 

“Transfer” means any assignment, contribution, conveyance or other transfer of
Portfolio Investments by the Transferor to the Transferee pursuant to the terms
of this Agreement.

 

“Transfer Date” means any Business Day on which any Portfolio Investment is
acquired by the Transferee pursuant to the terms of this Agreement.

 

“Transferor Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Transferor and its subsidiaries taken as a whole, (b) the ability of the
Transferor to perform its obligations hereunder, (c) the Transferee’s title to
the Transferred Assets or (d) the validity or enforceability of any Transferred
Assets.

 

“Transferred Assets” means the Initial Transferred Assets Transferred to the
Transferee on the date hereof and the Portfolio Investments and related
Portfolio Investment Property Transferred to the Transferee on each Transfer
Date thereafter.

 

Section 1.03         Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such Article 9.

 

Section 1.04         Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.” Reference to days or days without
further qualification means calendar days. Reference to any time means New York,
New York time.

 

Section 1.05         Certain References. All references to the principal balance
of a Portfolio Investment as of a Transfer Date shall refer to the close of
business on such day.

 

Article II

 

TRANSFERS OF THE PORTFOLIO INVESTMENTS

 

Section 2.01         Contribution of Portfolio Investments on the Initial
Transfer Date. (a) The Transferor hereby (i) irrevocably contributes, transfers,
grants, bargains, assigns, conveys and delivers all of its right, title and
interest in, to and under the Initial Portfolio Investments and the related
Portfolio Investment Property to the Transferee, absolutely and not as
collateral security, without recourse, except as expressly provided herein, as a
capital contribution to the Transferee, and the Transferee hereby acquires,
accepts and receives all of the Transferor’s right, title and interest in, to
and under the Initial Portfolio Investments and the related Portfolio Investment
Property and (ii) vests in the Transferee all powers and rights of the
Transferor over the Initial Portfolio Investments and the related Portfolio
Investment Property to have and to hold the same unto the Transferee and its
successors and assigns forever (the actions described in the foregoing clauses
(i) and (ii), collectively, the “Contribution”).

 

(b)          In exchange for the Contribution, the Transferee hereby absolutely,
irrevocably and unconditionally issues and delivers to the Transferor one
hundred percent (100%) of the Common Membership Interest in the Transferee (the
“Equity Issuance”). The Transferor hereby accepts the Equity Issuance. Following
the Equity Issuance, the Transferor shall hold one hundred percent (100%) of the
Transferee’s Common Membership Interest and the Transferee shall be a direct
subsidiary of the Transferor.

 

 3 

 

 

Section 2.02       Transfer of Portfolio Investments on Subsequent Transfer
Date. (a) Subject to the terms and conditions hereof, from time to time the
Transferor may Transfer (without recourse except as expressly provided herein)
to the Transferee on any Transfer Date designated by the Transferor and agreed
to by the Transferee, the Portfolio Interests designated by the Transferor,
together with all of the Transferor’s right, title and interest in and to the
Portfolio Investment Property with respect to such Portfolio Investment, and the
Transferee agrees to purchase or accept as a capital contribution, as
applicable, all such Portfolio Investments and Portfolio Investment Property,
and to assume the obligations, acknowledgments, liabilities, duties and burdens
of the Transferor under the Assigned Agreements relating to such Portfolio
Investments, on each Transfer Date. Each Transfer shall be evidenced by an
Assignment Agreement including Schedule I thereto listing the Portfolio
Investments subject to such Transfer and the Transferor and the Transferee shall
execute and deliver an Assignment Agreement on or before each Transfer Date.

 

(b)          The Portfolio Investments being transferred to the Transferee on
each Transfer Date shall be identified on Schedule I to the Assignment Agreement
entered into in connection with such Transfer Date. The “Purchase Price” of all
Portfolio Investments Transferred after the date hereof shall be equal to the
fair market value thereof as agreed upon from time to time by the Transferor and
the Transferee. In consideration for each Transfer of Portfolio Investments
after the date hereof, the Transferee shall pay to the Transferor on the
Transfer Date for such Portfolio Investments the cash portion of the Purchase
Price therefor in dollars in immediately available funds. All payments by the
Transferee under this Section 2.02(b) shall be effected by means of a wire
transfer not later than 3:00 p.m. (New York time) on the day when due to the
account notified to the Transferee by the Transferor from time to time. Any
portion of the Purchase Price not paid in cash shall be deemed to constitute a
capital contribution to the equity of the Transferee and a corresponding
increase to the capital account of the Transferor.

 

(c)          On and after each Transfer Date hereunder and upon payment of the
Purchase Price therefor, the Transferee shall own the Portfolio Investments
Transferred by the Transferor to the Transferee on such Transfer Date, and the
Transferor shall not take any action inconsistent with such ownership and shall
not claim any ownership interest in such Portfolio Investments.

 

(d)          In connection with the Transfer by the Transferee of any Portfolio
Investment as contemplated by this Agreement, the Transferor further agrees that
it shall, at its own expense, indicate clearly and unambiguously in its computer
files on or prior to each Transfer Date, and in its financial statements, that
such Portfolio Investment has been transferred by the Transferee in accordance
with this Agreement.

 

(e)          The Transferor shall take such action and execute and file all
documents as requested by the Transferee from time to time hereafter that may be
reasonably necessary or appropriate to carry out the purpose and intent of this
Agreement and to effect and perfect the contribution, transfer, grant, bargain,
assignment or conveyance contemplated herein and ensure that the Transferee owns
and has an enforceable interest in or right to use, enforce, and collect
damages, income and proceeds in connection with, as the case may be, the
Transferred Assets or, solely if Section 2.03 hereof is applicable, an
enforceable security interest in the Transferred Assets.

 

 4 

 

 

Section 2.03        Nature of the Transfers. It is the express intent of the
parties hereto that the Transfer of any Portfolio Investment and the related
Portfolio Investment Property by the Transferor to the Transferee hereunder be,
and be treated for all purposes (other than for accounting and tax purposes) as
an absolute sale or contribution, as applicable, by the Transferor (free and
clear of any Lien, security interest, charge or encumbrance other than Permitted
Liens) to the Transferee. It is, further, not the intention of the parties that
such Transfer be deemed a pledge of any such Portfolio Investment and the
related Portfolio Investment Property by the Transferor to the Transferee to
secure a debt or other obligation of the Transferor. However, in the event that,
notwithstanding the intent of the parties, any such Portfolio Investment and the
related Portfolio Investment Property is held to continue to be property of the
Transferor, then the parties hereto agree that: (i) this Agreement shall also be
deemed to be, and hereby is, a “security agreement” within the meaning of
Article 9 of the UCC; (ii) the transfer of any such Portfolio Investment and the
related Portfolio Investment Property provided for in this Agreement shall be
deemed to be a grant by the Transferor to the Transferee of a first priority
security interest (subject only to Permitted Liens) in all of the Transferor’s
right, title and interest in and to such Portfolio Investment and the related
Portfolio Investment Property and all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in any Account, whether in the form of cash, instruments, securities or
other property, to secure the prompt and complete payment of a debt deemed to
have been incurred by the Transferor in the ordinary course of business of the
Transferor and the Transferee; (iii) the possession by the Transferee (or the
Collateral Agent, for the benefit of the Secured Parties) of such Portfolio
Investment and such other Portfolio Investment Property as constitute
instruments, money, negotiable documents or chattel paper shall be, subject to
clause (iv), for purposes of perfecting the security interest pursuant to the
UCC; and (iv) acknowledgements from Persons holding such property shall be
deemed acknowledgements from custodians, bailees or agents (as applicable) of
the Transferee for the purpose of perfecting such security interest under
applicable law. The parties further agree in such event that any assignment of
the interest of the Transferee pursuant to any provision hereof shall also be
deemed to be an assignment of any security interest created pursuant to the
terms of this Agreement. Each of the Transferor and the Transferee shall, to the
extent consistent with this Agreement and the other Loan Documents, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in any Portfolio Investment, such security interest
would be deemed to be a perfected security interest of first priority (subject
only to Permitted Liens) under applicable law and will be maintained as such
throughout the term of this Agreement. The Transferee shall have, in addition to
the rights and remedies which it may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.

 

Article III

CONDITIONS OF TRANSFER

 

Section 3.01       Conditions Precedent to Effectiveness. The effectiveness of
this Agreement shall be subject to satisfaction of each of the following
conditions precedent:

 

(a)          Agreement; Other Documents. This Agreement or counterparts hereof
shall have been duly executed by, and delivered to, the Transferor and the
Transferee, and the Transferee shall have received such documents, instruments,
agreements and legal opinions as the Transferee shall reasonably request in
connection with the transactions contemplated by this Agreement, each in form
and substance reasonably satisfactory to the Transferee.

 

(b)          Compliance with Laws. The Transferor shall be in compliance with
all applicable foreign, federal, state and local laws and regulations, except to
the extent that the failure to so comply, individually or in the aggregate,
could not reasonably be expected to have a Transferor Material Adverse Effect.

 

(c)          UCC Financing Statements. The Transferee shall have received
evidence reasonably satisfactory to it of the filing of a UCC-1 financing
statement with the Secretary of State of the State of Maryland naming the
Transferor as debtor and the Transferee as secured party in a manner sufficient
to perfect the Transferee’s ownership interest in the Portfolio Investments and
Portfolio Investment Property with respect thereto.

 

 5 

 

 

Section 3.02       Conditions to all Transfers. Each Transfer by the Transferor
hereunder shall be subject to satisfaction of the following further conditions
precedent on the Transfer Date therefor:

 

(a)          the representations and warranties of the Transferor contained
herein shall be true and correct in all material respects as of such Transfer
Date, both before and after giving effect to such Transfer and to the
application of the Purchase Price therefor, except to the extent that any such
representation or warranty expressly relates to an earlier date (in which case
it shall be true and correct in all material respects as of such earlier date);
and

 

(b)          the Transferor and the Transferee shall have executed and delivered
an Assignment Agreement, including Schedule I thereto listing the Portfolio
Investments subject to such Transfer, on or before such Transfer Date.

 

The acceptance by the Transferor of the Purchase Price for any Transferred
Portfolio Investment on any Transfer Date shall be deemed to constitute, as of
any such Transfer Date, a representation and warranty by the Transferor that the
conditions in this Section 3.02 have been satisfied.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01       Representations and Warranties of the Transferor. The
Transferor makes the following representations and warranties, on which the
Transferee relies in acquiring each Portfolio Investment hereunder. As of the
Closing Date and each Transfer Date (unless a specific date is specified below),
the Transferor represents and warrants to the Transferee for the benefit of the
Transferee and each of its successors and assigns that:

 

(a)          Organization and Good Standing. The Transferor has been duly
organized and is validly existing and in good standing as corporation,
incorporated in Maryland, with all requisite corporate power and authority to
own or lease its properties and to conduct its business as such business is
presently conducted, and had at all relevant times, and now has, all necessary
power, authority and legal right to acquire and own each Portfolio Investment
and to Transfer such Portfolio Investment and the related Portfolio Investment
Property to the Transferee hereunder.

 

(b)          Due Qualification. The Transferor is duly qualified to do business
and has obtained all necessary licenses and approvals, in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals except where the failure
to do so would not reasonably be expected to have a Transferor Material Adverse
Effect.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Transferor (i) has all necessary corporate power, authority and legal right to
(a) execute and deliver this Agreement and each Assignment and (b) carry out the
terms of this Agreement and each Assignment Agreement and (ii) has duly
authorized by all necessary corporate action the execution, delivery and
performance of this Agreement and each Assignment Agreement and the Transfer of
each Portfolio Investment on the terms and conditions herein provided.

 

(d)          Valid Conveyance; Binding Obligations. This Agreement and each
Assignment will be duly executed and delivered by the Transferor, and this
Agreement, together with the applicable Assignment in each case, other than for
accounting and tax purposes, shall effect valid Transfers of each Portfolio
Investment, enforceable against the Transferor, and this Agreement and each
Assignment shall constitute legal, valid and binding obligations of the
Transferor enforceable against the Transferor in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, or other similar laws and all other applicable
liquidation, conservatorship, moratorium, rearrangement, receivership,
suspension of payments, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally and general principles of
equity (whether such enforceability is considered in a suit at law or in
equity).

 

 6 

 

 

(e)          No Violation. The execution, delivery and performance of this
Agreement, each Assignment and all other agreements and instruments executed and
delivered or to be executed and delivered by the Transferor pursuant hereto in
connection with the Transfer of any Portfolio Investment will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the
Transferor’s organizational documentation or any, material contractual
obligation of the Transferor, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Transferor’s properties
pursuant to the terms of any such contractual obligation, other than this
Agreement, or (iii) violate any applicable law except where any violation would
not reasonably be expected to have a Transferor Material Adverse Effect.

 

(f)          Litigation. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is currently pending, or to the
knowledge of the Transferor threatened, against the Transferor or any of its
properties or with respect to this Agreement or the other Loan Documents to
which it is a party that, if adversely determined, would in the reasonable
judgment of the Transferor be expected to have a Material Adverse Effect.

 

(g)          All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery, performance, validity or
enforceability of this Agreement or any Assignment to which the Transferor is a
party have been obtained, except where the failure to obtain any such approval,
authorization, consent, order, license or action would not reasonably be
expected to have a Transferor Material Adverse Effect.

 

(h)          State of Organization, Etc. As of the date hereof, the Transferor’s
jurisdiction of organization and the locations of its records concerning the
Transferred Assets are set forth in Schedule 4.01(h), which Schedule 4.01(h)
shall be updated, without the requirement for consent by any Person, to update
all information with respect to the Transferor set forth therein. During the
prior five years, except as set forth in Schedule 4.01(h), the Transferor has
not been known as or used any corporate, fictitious or trade name.

 

(i)          Bulk Sales. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Transferor.

 

(j)          Solvency. The Transferor is not the subject of any bankruptcy
proceedings. The Transferor is solvent and will not become insolvent after
giving effect to the transactions contemplated by this Agreement and the other
Loan Documents. The Transferor, after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, will have an
adequate amount of capital to conduct its business.

 

(k)          Compliance with Laws. The Transferor has complied in all material
respects with all applicable law to which it may be subject.

 

(l)          Taxes. The Transferor has filed or caused to be filed all tax
returns that are required to be filed by it (subject to any extensions to file
properly obtained by the same). The Transferor has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Transferor), and no tax lien has been filed and, to the
Transferor’s knowledge, no claim is being asserted, with respect to any such
Tax, assessment or other charge.

 

 7 

 

 

(m)          Assignments. The information regarding each Portfolio Investment
identified in Schedule I to an Assignment Agreement is true, correct and
complete in all material respects.

 

(n)          Liens. The Liens granted to the Transferee pursuant to Section 2.03
by the Transferor are fully perfected first priority Liens in and to the
Transferred Portfolio Investments and the Portfolio Investment Property with
respect thereto, subject only to Permitted Liens.

 

(o)          Investment Company Act.

 

(i)          The Transferor has elected to be treated as a business development
corporation for purposes of the Investment Company Act.

 

(ii)         The Transferor is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.

 

(p)          Portfolio Investments. With respect to each Transferred Portfolio
Investment Transferred by the Transferor, as of the Transfer Date with respect
to such Portfolio Investment:

 

(i)          immediately prior to its Transfer to the Transferee, such Portfolio
Investment and the Portfolio Investment Property with respect thereto was owned
by the Transferor free and clear of any adverse claim (other than Permitted
Liens and any Lien that will automatically be released upon its Transfer to the
Transferee), and the Transferor has had at all relevant times the full right,
power and authority to Transfer and pledge its interest therein as contemplated
under this Agreement and, upon such Transfer, the Transferee will acquire a
valid and perfected security interest in, and sole record and beneficial
ownership interest in, such Portfolio Investment and the Portfolio Investment
Property with respect thereto free and clear of any adverse claim and, following
such Transfer, such Portfolio Investment and the Portfolio Investment Property
with respect thereto will not be subject to any adverse claim as a result of any
action or inaction on the part of the Transferor;

 

(ii)         the Transfer of each such Portfolio Investment and the Portfolio
Investment Property with respect thereto pursuant to this Agreement and the
applicable Assignment Agreement constitutes a valid Transfer to the Transferee
of all right, title and interest of the Transferor in and to such Portfolio
Investment and the Portfolio Investment Property with respect thereto, which
interest is perfected and of first priority under applicable law; and

 

(iii)        the Transferor has no knowledge of any fact (including any defaults
by the obligor thereunder on any other Portfolio Investment) that would cause
it, or should have caused it, to expect that any payments on such Portfolio
Investment will not be paid in full when due or that is reasonably likely to
cause or result in any other Material Adverse Effect with respect to such
Portfolio Investment.

 

(q)          ERISA. No notice of a Lien arising under Title IV of ERISA has been
filed under Section 6323(a) of the Internal Revenue Code of 1986, as amended (or
any successor provision) against, or otherwise affecting, the assets of the
Transferor.

 

(r)          Value Given. The Transferor has received reasonably equivalent
value from the Transferee in exchange for the Transfer of such Portfolio
Investment Transferred hereunder. No such Transfer has been made for or on
account of an antecedent debt owed by the Transferor and no such transfer is or
may be voidable or subject to avoidance under any bankruptcy, insolvency,
reorganization, or other similar laws.

 

 8 

 

 

Section 4.02       Representations and Warranties of the Transferee. The
Transferee makes the following representations and warranties, on which the
Transferor relies in selling each Portfolio Investment to the Transferee
hereunder. As of the Closing Date and each Transfer, the Transferee represents
and warrants to the Transferor for the benefit of the Transferor and each of its
successors and assigns that:

 

(a)          Organization and Good Standing. The Transferee has been duly
organized and is validly existing and in good standing as a limited liability
company in Delaware, with the power and authority to own or lease its properties
and to conduct its business as such properties are currently owned and such
business is currently conducted, and had at all relevant times, and has, all
necessary power, authority and legal right to acquire and own each Portfolio
investment and the related Portfolio Investment Property.

 

(b)          Due Qualification. The Transferee is duly qualified to do business
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Transferee (i) has all necessary corporate power, authority and legal right to
(a) execute and deliver this Agreement and the other Loan Documents to which it
is a party and (b) carry out the terms of this Agreement and the other Loan
Documents to which it is a party and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and the Transfer of each
Portfolio Investment on the terms and conditions herein provided.

 

(d)          All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery, performance, validity or
enforceability of this Agreement or any Assignment Agreement to which the
Transferee is a party have been obtained, except where the failure to obtain any
such approval, authorization, consent, order, license or other action would not
reasonably be expected to have a Material Adverse Effect.

 

(e)          Binding Obligation. This Agreement and each other Loan Document to
which the Transferee is a party constitute legal, valid and binding obligations
of the Transferee, enforceable against the Transferee in accordance with its
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, or other similar laws and all other applicable
liquidation, conservatorship, moratorium, rearrangement, receivership,
suspension of payments, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally and general principles of
equity (whether such enforceability is considered in a suit at law or in
equity).

 

(f)          No Violation. The consummation of the transactions contemplated by
this Agreement, each Assignment and the other Loan Documents to which it is a
party and the fulfillment of the terms hereof and thereof will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the
Transferee’s limited liability company agreement or any material contractual
obligation of the Transferee, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Transferee’s properties
pursuant to the terms of any such contractual obligation, other than this
Agreement, or (iii) violate any applicable law, except where any violation would
not reasonably be expected to have a Material Adverse Effect.

 

(g)          Value Given. The Transferee has given reasonably equivalent value
to the Transferor in exchange for the Transfer of such Portfolio Investment. No
such Transfer has been made for or on account of an antecedent debt owed by the
Transferor and no such transfer is or may be voidable or subject to avoidance
under any bankruptcy, insolvency, reorganization, or other similar laws.

 

 9 

 

 

(h)          Litigation. There are no legal, governmental or regulatory
proceedings pending to which the Transferee is a party or to which any of its
property is subject, which if determined adversely to the Transferee would
individually or in the aggregate have a Material Adverse Effect.

 

(i)          Compliance with Law. The Transferee has complied in all material
respects with all applicable law to which it may be subject.

 

Article V

Covenants of Transferee

 

Section 5.01       Affirmative Covenants. The Transferor hereby covenants and
agrees that, unless otherwise consented to by the Transferee:

 

(a)          Offices and Records. The Transferor shall maintain its jurisdiction
of incorporation, principal place of business and the office at which it keeps
the records concerning the Transferred Assets at the respective locations
specified in Schedule 4.01(h) or, upon thirty (30) days prior written notice to
the Transferee, at such other location in a jurisdiction where all action
required to be taken pursuant to Section 7.10 shall have been taken with respect
to the Transferred Assets.

 

(b)          Assignment. The Transferor agrees that the Transferee may pledge
all of its right, title and interest in, to and under the Transferred Portfolio
Investments, the Portfolio Investment Property with respect thereto and this
Agreement to the Collateral Agent pursuant to the Loan and Security Agreement
for the benefit of the Secured Parties.

 

(c)          Separate Identity. The Transferor shall take all actions required
to maintain the Transferee’s status as a separate legal entity, including (i)
not holding the Transferee out to third parties as other than an entity with
assets and liabilities distinct from the Transferor and the Transferor’s
subsidiaries, (ii) not holding itself out to be responsible for the indebtedness
of the Transferee or, other than by reason of owning common membership interests
in the Transferee, for any decisions or actions relating to the Transferee,
(iii) taking such other actions as are necessary on its part to ensure that all
procedures required by its certificate of incorporation and by-laws or its
certificate of formation and limited liability company agreement, as applicable,
and the Transferee’s certificate of formation and limited liability company
agreement are duly and validly taken, (iv) keeping correct and complete records
and books of account and minutes and (v) not acting in any manner that could
foreseeably mislead others with respect to the Transferee’s separate identity.
In addition to the foregoing, the Transferor and the Transferee shall take such
actions as shall be required in order that:

 

(i)          the Transferor shall maintain records and books of account separate
from those of the Transferee;

 

(ii)         the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Transferor as official records;

 

(iii)        the Transferor shall maintain an arm’s-length relationship with the
Transferee and shall not hold itself out as being liable for the Indebtedness of
the Transferee;

 

(iv)        the Transferor shall keep its assets and liabilities wholly separate
from those of the Transferee;

 

 10 

 

 

(v)         the Transferor shall not mislead third parties by conducting or
appearing to conduct business on behalf of the Transferee or expressly or
impliedly representing or suggesting that the Transferor is liable or
responsible for the indebtedness of the Transferee or that the assets of the
Transferor are available to pay the creditors of the Transferee;

 

(vi)        the Transferor shall at all times limit its transactions with the
Transferee only to those expressly permitted under this Agreement or under any
Loan Document; and

 

(vii)       the Transferor shall comply with (and cause to be true and correct)
each of the facts and assumptions relating to the Transferor and the Transferee
contained in the “no substantive consolidation” opinion of White & Case LLC
delivered on the Closing Date.

 

(d)          Protection of Title.

 

(i)          The Transferor shall file such financing statements, or cause to be
filed such continuation and other statements, all in such manner and in such
places as may be required by law fully to perfect and preserve the Transfer
hereunder to the Transferee of the Transferred Portfolio Investments and
Portfolio Investment Property with respect thereto and in the proceeds thereof.
The Transferor shall deliver, or cause to be delivered, to the Transferee file
stamped copies of, or filing receipts for, any document filed as provided above,
as soon as available following such filing.

 

(ii)         The Transferor shall not change its jurisdiction of incorporation
or formation, as applicable, name, identity or corporate or limited liability
company structure, as applicable, in any manner that would, could or might make
any financing statement or continuation statement or continuation statement
filed by the Transferor in accordance with this Agreement seriously misleading
within the meaning of Section 9-506(b) of the UCC, unless it shall have given
the Transferee at least thirty (30) days prior written notice thereof and shall
file such financing statements or amendments as may be necessary to continue the
perfection of the Collateral Agent’s interest in all Transferred Portfolio
Investments and Portfolio Investment Property with respect thereto Transferred
hereunder.

 

(e)          Computer Files Marked. The Transferor shall, at its own expense, on
or prior to each Transfer Date, indicate in its computer files created in
connection with the Transferred Portfolio Investments and Portfolio Investment
Property with respect thereto for such Transfer Date that such Transferred
Portfolio Investments and Portfolio Investment Property have been Transferred to
the Transferee pursuant to this Agreement.

 

(f)          The Transferor will direct any agent, administrative agent or
obligor for any Portfolio Investment included in the Transferred Portfolio
Investments to remit all payments and collections with respect to such Portfolio
Investment following the applicable Transfer Date directly to the Collection
Account.

 

(g)          The Transferor acknowledges that all proceeds received by it or its
Affiliates after the applicable Transfer Date with respect to the Transferred
Portfolio Investments Transferred to the Transferee are held and shall be held
in trust for the benefit of the Transferee and its assignees until deposited
into the Collection Account as required in the Loan and Security Agreement. The
Transferor promptly shall remit to the Transferee or the Transferee's designee
any payment or any other sums relating to, or otherwise payable on account of,
the Transferred Portfolio Investments that the Transferor receives after the
applicable Transfer Date.

 

 11 

 

 

 

Section 5.02        Negative Covenants of the Transferor. The Transferor
covenants and agrees that, without the prior written consent of the Transferee:

 

(a)          Sale of Assets. The Transferor shall not Transfer (by operation of
law or otherwise) or otherwise dispose of any Transferred Portfolio Investments
or Portfolio Investment Property with respect thereto, except as otherwise
expressly permitted by this Agreement or any other Loan Document.

 

(b)          Liens. After the Transfer by the Transferor of any Transferred
Portfolio Investment and the Portfolio Investment Property with respect thereto,
the Transferor shall not create, incur, assume or permit to exist any adverse
claim on or with respect to such Transferred Portfolio Investment or the
Portfolio Investment Property with respect thereto, except for Permitted Liens.

 

(c)          Modifications of Portfolio Investments or Assigned Agreements. The
Transferor shall not extend, amend, forgive, discharge, compromise, cancel or
otherwise modify the terms of any Transferred Portfolio Investment or amend,
modify or waive any payment term or condition of any Assigned Agreement as it
applies to any outstanding Transferred Portfolio Investment.

 

(d)          Sale Characterization. The Transferor shall not make statements or
disclosures or prepare any financial statements for any purpose, including for
reporting or accounting purposes, that shall account for the transactions
contemplated by this Agreement in any manner other than as a true sale and/or
absolute assignment of its full right, title and ownership interest in such
Transferred Portfolio Investment and the Portfolio Investment Property with
respect thereto to the Transferee; provided, however, that nothing contained
herein shall preclude its financial statements from being consolidated with
those of the Transferee to the extent required by GAAP.

 

Article VI

Indemnification

 

Without limiting any other rights which any such Person may have hereunder or
under applicable law, the Transferor agrees to indemnify the Transferee and all
officers, directors, shareholders, controlling persons, employees and agents of
any of the foregoing (each of the foregoing Persons being individually called an
“Indemnified Party”) from and against all claims, losses, penalties, fines,
forfeitures, related costs and judgments and other costs, fees and reasonable
expenses (including reasonable attorneys’ fees and expenses) that such
Indemnified Party may incur as a result of (i) the failure of the Transferor to
perform its obligations under this Agreement or (ii) the breach by the
Transferor of any representation under Section 4.01(p) this Agreement.

 

Article VII

MISCELLANEOUS

 

Section 7.01        Amendments; Limited Agency. No amendment, waiver or other
modification of any provision of this Agreement shall be effective unless signed
by the Transferee and the Transferor and consented to in writing by the
Administrative Agent.

 

Section 7.02         Waivers; Cumulative Remedies. No failure or delay on the
part of the Transferee (or any assignee thereof) or the Transferor in exercising
any power, right, privilege or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right, privilege or remedy preclude any other or future exercise thereof or the
exercise of any other power, right, privilege or remedy. The powers, rights,
privileges and remedies herein provided are cumulative and not exhaustive of any
powers, rights, privileges and remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which it is given.

 12 

 

 

Section 7.03        Notices. All demands, notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail) and faxed, e-mailed
or delivered, to each party hereto, at its address set forth under its name on
the signature pages hereto or at such other address as shall be designated by
such party in a written notice to the other parties hereto. Notices and
communications by facsimile and e-mail shall be effective when sent (and shall
be followed by hard copy sent by regular mail), and notices and communications
sent by other means shall be effective when received.

 

Section 7.04        Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

Section 7.05        Governing Law; Jury Waiver. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

Section 7.06        Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or e-mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 7.07        Bankruptcy Non-Petition and Limited Recourse; Claims. The
Transferor hereby agrees that it will not institute against, or join any other
Person in instituting against, the Transferee any bankruptcy, winding up,
reorganization, arrangement, insolvency, moratorium or liquidation Proceedings,
or other Proceedings under U.S. federal or state bankruptcy or similar laws so
long as there shall not have elapsed one year and one day (or such longer
preference period as shall then be in effect and one day) after the payment in
full of all amounts owing under the Loan and Security Agreement. In addition,
neither party hereto shall have any recourse for any amounts payable or any
other obligations arising under this Agreement against any officer, member,
director, employee, partner, Affiliate or security holder of the other party or
any of its successors or assigns.

 

Section 7.08        Binding Effect; Assignability. (a) This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

(b)          The Transferor acknowledges that the Collateral Agent is the
beneficiary of a collateral assignment of this Agreement pursuant to Section
8.02 of the Loan and Security Agreement.

 

(c)          The Administrative Agent shall be an express third-party
beneficiary of Section 7.01.

 

Section 7.09        Headings and Exhibits. The headings herein are for purposes
of references only and shall not otherwise affect the meaning or interpretation
of any provision hereof. The schedules and exhibits attached hereto and referred
to herein shall constitute a part of this Agreement and are incorporated into
this Agreement for all purposes.

 

 13 

 

 

Section 7.10        Further Assurances. The Transferor shall, at its sole cost
and expense, promptly and duly execute and deliver any and all further
instruments and documents and take such further actions that may be necessary or
desirable or that the Transferee may request to carry out more effectively the
provisions and purposes of this Agreement or to obtain the full benefits of this
Agreement and of the rights and powers herein granted, including (i) securing
all consents and approvals necessary or appropriate for the assignment to or for
the benefit of the Transferee of any Transferred Portfolio Investment and the
Portfolio Investment Property with respect thereto, (ii) perfecting, protecting,
preserving, continuing and maintaining fully the purchase by, and the
assignments, security interests and other Liens granted or purported to be
granted to, the Transferee under this Agreement (including the filing any
financing or continuation statements under the UCC with respect to the ownership
interests or Liens granted hereunder) and (iii) enabling the Transferee to
exercise or enforce its rights under this Agreement. The Transferor hereby
authorizes the Transferee to file any such financing or continuation statements.
A carbon, photographic or other reproduction of this Agreement or of any notice
or financing statement covering the Transferred Portfolio Investments or any
part thereof and the Portfolio Investment Property with respect thereto shall be
sufficient as a notice or financing statement where permitted by law. If any
amount payable under or in connection with any of the Transferred Portfolio
Investments or Portfolio Investment Property with respect thereto is or shall
become evidenced by any instrument, such instrument, other than checks and notes
received in the ordinary course of business, shall be duly endorsed in a manner
satisfactory to the Transferee immediately upon the Transferor’s receipt thereof
and promptly delivered to or at the direction of the Collateral Agent.

 

[Signature pages to follow.]

 

 14 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

34TH STREET FUNDING, LLC,

as the Transferee

 

/s/ Michael A. Reisner  



By:

Name: Michael A. Reisner

Title: Co-President and Co-CEO

 

34th Street Funding, LLC

3 Park Avenue, 36th Floor

New York, New York 10016

Attention: Credit Team

Email: CIONAgentNotices@iconinvestments.com

 

 

 

 

CĪON INVESTMENT CORPORATION,

as the Transferor

 

/s/ Michael A. Reisner  

By:

Name: Michael A. Reisner

Title: Co-President and Co-CEO

 

CĪON Investment Corporation

3 Park Avenue, 36th Floor

New York, New York 10016

Attention: Keith Franz

Email: kfranz@iconinvestments.com

 



 

 

 

SCHEDULE 4.01(h)

 

LOCATION OF RECORDS, NAME OF TRANSFEROR
AND JURISDICTION OF ORGANIZATION

 

1. Locations of Records:

 

U.S. Bank National Association

Steven Garrett

1719 Range Way

Florence, SC 29501

 

2. Names:

 

CĪON Investment Corporation

 

3. Jurisdiction of Formation:

 

Maryland

 

 Schedule 4.01(h)-1 

 

 

EXHIBIT A

 

FORM OF ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
__________, ____, by and between CĪON INVESTMENT CORPORATION (the “Transferor”)
and 34TH STREET FUNDING, LLC (the “Transferee”).

 

1.          We refer to that certain Sale and Contribution Agreement, dated as
of August 26, 2016 (as amended, modified or supplemented from time to time, the
“Sale and Contribution Agreement”), by and between the Transferor and the
Transferee. All of the terms, covenants and conditions of the Sale and
Contribution Agreement are hereby made a part of this Assignment Agreement and
are deemed incorporated herein in full. Unless otherwise defined herein,
capitalized terms or matters of construction defined or established in the Sale
and Contribution Agreement shall be applied herein as defined or established
therein.

 

2.          For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Transferor hereby Transfers to the Transferee,
without recourse, except as provided in the Sale and Contribution Agreement, all
of the Transferor’s right, title and interest in, to and under all Portfolio
Investments identified on Schedule I hereto as “Transferred Portfolio
Investments” as of the Transfer Date of _______ and the Portfolio Investment
Property with respect thereto.

 

3.          The Portfolio Investments being transferred by this Assignment
Agreement have an aggregate principal balance as of the Transfer Date of $______
for a Purchase Price of $______.

 

4.          Subject to the terms and conditions of the Sale and Contribution
Agreement, the Transferor hereby covenants and agrees to Transfer, execute and
deliver, or cause to be signed, executed and delivered, and to do or make, or
cause to be done or made, upon request of the Transferee and at the Transferor’s
expense, any and all agreements, instruments, papers, deeds, acts or things,
supplemental, confirmatory or otherwise, as may be reasonably required by the
Transferee for the purpose of or in connection with acquiring or more
effectively vesting in the Transferee or evidencing the vesting in the
Transferee of the property, rights, title and interests of the Transferor in the
Portfolio Investments Transferred hereunder or intended to be Transferred
hereunder.

 

5.          Wherever possible, each provision of this Assignment Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law; provided, however, that, if any provision of this Assignment Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Assignment Agreement.

 

6.          THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7.          The foregoing Transfer does not constitute and is not intended to
result in any assumption by the Transferee of any obligation of the undersigned
to any other Person under any Assigned Agreement or otherwise in connection with
the Transferred Portfolio Investments and Portfolio Investment Property with
respect thereto described above or any agreement or instrument relating to any
of them.

 

 Exhibit A-1 

 

 

8.          The Transferee and the Transferor intend that the transactions
contemplated by this Assignment Agreement shall be treated as a sale,
assignment, transfer and conveyance by the Transferor of the Transferred
Portfolio Investments and Portfolio Investment Property described above and not
a lending transaction. If this Assignment Agreement does not constitute a valid
sale, assignment, transfer and conveyance of all right, title and interest of,
in, to and under the Transferred Portfolio Investments and Portfolio Investment
Property described above despite the intent of the parties hereto, the
Transferor hereby grants a first priority “security interest” (as defined in the
UCC as in effect in the State of New York) in the Transferred Portfolio
Investments and Portfolio Investment Property and all proceeds thereof to the
Transferee, and the parties agree that this Assignment Agreement shall
constitute a security agreement under the UCC in effect in New York.

 

9.          This Assignment Agreement is made pursuant to and based upon the
representations, warranties and agreements on the part of the undersigned
contained in the Sale and Contribution Agreement and is to be governed by the
Sale and Contribution Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 Exhibit A-2 

 

 

IN WITNESS WHEREOF, the parties have caused this Assignment Agreement to be
executed by their respective officers thereunto duly authorized, as of the day
and year first written above.

  

  CĪON INVESTMENT CORPORATION,   as Transferor

 

  By:       Name:     Title:

 

  34TH STREET FUNDING, LLC,   as Transferee

 

  By:       Name:     Title:

 



 Exhibit A-3 

 

 

SCHEDULE I TO EXHIBIT A

 

SEE ATTACHED

 

 Exhibit A-4 

 

 

34TH STREET FUNDING, LLC

 

 



 

Issuer

  Asset  Principal
Balance  Libor
Spread  Stated
Maturity  S&P
Rating  Moody’s
Rating  S&P Industry  Moody’s Industry  Delayed
Draw /
Revolver
Funded % [●]  [●]  [●]  [●]%  [●]  [●]  [●]  [●]  [●]  [●]                     
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
              Total:  [●]                     



 





 Exhibit A-5 

